                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



FRANCISCO JAVIER JAYME,
and ALICIA ROJAS JAYME,

        Appellants,
v.                                                                   No. 1:18-cv-00675-JCH-KRS

JOE JESSE MONGE,
and ROSANA ELENA MONGE,

        Appellees.

                          ORDER SETTING BRIEFING SCHEDULE

        THIS MATTER comes before the Court on Appellants’ Notice of Appeal. Appellants

challenge the Bankruptcy Court’s final judgment in Adversary Proceeding No. 15-01079-t, and

the Bankruptcy Clerk has filed a notice indicating the appellate record is complete. Pursuant to

Bankruptcy Rule 8018 and Local Rule 7.4(d), the Court now sets the briefing scheduling below.

Briefs must support each fact with a pinpoint citation to the record that includes the docket

number and the PDF page number (e.g., Doc. 20 at 350). The Court may disregard any fact or

reference to the record not supported by a pinpoint citation.

        IT IS, THEREFORE, ORDERED that Appellants file an opening brief on or before

March 1, 2019.

        IT IS FURTHER ORDERED that Appellees file a response brief on or before April 1,

2019.

        IT IS FURTHER ORDERED that Appellants may file an optional reply brief on or

before April 15, 2019.

                                                     ____________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
